Citation Nr: 0936986	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  08-29 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a compression fracture 
L5 with multi-level degenerative joint disease of the lumbar 
spine (claimed as back problems and pain). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1969 
to September 1973 and June 2004 to May 2005.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to service 
connection for a compression fracture L5 with multi-level 
degenerative joint disease of the lumbar spine (claimed as 
back problems and pain).

The Veteran and his wife testified during a hearing before 
the undersigned Veterans Law Judge in February 2009; a 
transcript of that hearing is of record.

In February 2009, the Veteran submitted to the Board 
additional evidence for consideration in connection with the 
claim on appeal.  A waiver of RO jurisdiction for this 
evidence was received in a written statement dated in 
February 2009 that is included in the record.  The Board 
accepts this evidence for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.

The Veteran is seeking service connection for a low back 
disability.  He appeared and presented testimony before the 
undersigned Veterans' Law Judge in February 2009.  He related 
that during his second period of service, while stationed in 
Iraq, he injured his right shoulder and back falling from a 
guard tower.  

Service treatment records contain a February 2005 service 
treatment record of injury to the Veteran's shoulder after 
falling from a watch tower.  In a March 4, 2005 sworn 
statement (DA Form 2823), the Veteran stated that while 
dismounting from the main guard tower he fell from a ladder 
and caught himself with his right arm on the ladder step.  He 
indicated that at that time he was wearing his body armor, 
weapon, and helmet adding additional weight to his fall.  He 
felt pain in his right shoulder and wrist.  Later in March 
2005, in a report of medical assessment, the Veteran reported 
that he injured his right shoulder.  He made no mention of 
his back.  A March 2005 separation physical examination is 
silent for any complaints, diagnosis, or treatment for a back 
injury or pain.  

In a January 2007 VA progress note, the Veteran complained of 
falling from a guard tower in Iraq causing low back pains.  
Upon examination, the examiner found the Veteran ambulatory 
with normal gait, straight back, and no sciatica.  An x-ray 
report from that time revealed curvature and alignment 
normal, mild posterior wedging of the body of L5 consistent 
with a very longstanding trauma, narrowing of the disc spaces 
from the level of L2-L5, more evident at the L5-S1 with 
vacuum phenomenon in the latter spaces, small spurs of the 
antralateral margins of the bodies from the level of L3-S1, 
mild facet disease at L4, 5, and S1, and spondylytic changes 
in the lower thoracic area.  The radiologist diagnosed 
significant spondylosis and degenerative disc disease, and 
noted disc herniation remained in the differential diagnosis. 

In a March 2007 VA examination report, the Veteran stated 
that he had fallen from a tower landing approximately 20 feet 
below.  He complained of progressively worsening pain, and a 
fair response to treatment consisting of medication, 
exercises, and heat.  Following the examination, and after 
obtaining X-ray studies, the diagnosis was: compression 
fracture, L-5, with multi-level degenerative joint disease of 
the lumbar spine.  However, the examiner did not provide an 
etiology as to the Veteran's low back disability.

In a February 2008 primary care note, the Veteran complained 
of some numbness down the left leg and some numbness in the 
left small finger.  He reported having fallen 20 feet out of 
a tower and tearing up his shoulder and hurting his back.  He 
complained of some pain in the lower spine since that time 
and increasing numbness in the posterior thigh, and lateral 
calf.  The examiner opined that it was as likely as not a 
consequence of his active duty.  It does not appear that the 
examiner had the opportunity to review the Veteran's claims 
folder.

During his February 2009 hearing in Washington, D.C., the 
Veteran provided testimony regarding his back injury.  He 
reported having had hernia surgery in 2008 as a result of an 
occupational injury resulting in a worker's compensation (WC) 
claim 

Because the opinion by the physician in the February 2008 VA 
progress note was not supported by sound medical principles 
and was based solely on the Veteran's stated history, the 
opinion is not adequate for determining service connection.  
As such, the VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if the VA determines it is necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2008).  Accordingly, the 
AMC/RO should arrange for the Veteran to undergo a VA spine 
examination to determine the nature and etiology of his 
diagnosed low back disability. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers, VA and non-VA, who treated the 
veteran for a lumbar spine disorder since 
May 2005.  The Veteran should be 
requested to provide information 
regarding his WC claim wherein he 
underwent a hernia repair, including the 
name of his employer at that time, and 
the state where he filed his claim.  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The AMC/RO is to obtain all 
information regarding the WC injury 
resulting in a hernia repair.  Once 
obtained, it is to be associated wit the 
claims folder.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of the claimed lumbar spine 
disorder.  All indicated tests and 
studies are to be performed, and a 
comprehensive social and occupational 
history are to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.   

Following a review of the claims folder, 
examination o the Veteran, and using 
sound medical principles, the physician 
is requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability of greater) that 
the Veteran's lumbar spine disability is 
caused or aggravated by his active 
service to include a February 2005 fall 
from a guard tower. 

All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report. 

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




